Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 5/5/22 was considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (US20180172988) in view of  Ellenbogen et al (US20200284960).
Regarding claim 1, Ahmed et al teaches an imaging system, comprising:
a metalens array (311-319), comprising:
one or more first metalens (see figures 3, 4 and 14; 311, 313, 315, 317 or319) elements disposed on a first substrate (322), each of the first metalens elements are space apart from each other (red, blue or green); and 
one or more second metal lens elements (312, 314,316, or 318) disposed on a second substrate  below the first substrate
each of the second metalens elements are spaced apart from each other and portion of each of the second metalens element extend past each of the first metalens elements disposed on the first substrate, 
wherein the metalens (311-319-R, G, B) array is configured such that a first beam of light incident on the metalens array is reflected and collimated into a reflected beam (see figure 4), and the metalens arrays is least partially transparent to visible light in a direction parallel to the direction of the reflected beam (for example figure 4). 
	Ahmed eta illustrates a substrate layer with three types of metalenses (for RGB) arrayed in the color display. However, the amended claim provides for multiple substrate layers wherein one or more second metal lens elements (312, 314,316, or 318) disposed on a second substrate  below the first substrate and each of the second metalens portion of each of the second metalens element extend past each of the first metalens elements disposed on the first substrate. 
	Ellenbogen et al teaches designing multilayer optical elements to provide a controlled light output for RGB and the metal lens array can be tranmsisive or reflective (paragraphs 10-14,16). 
	Ellenbogen et al teaches a metalens array (12/16-see figures 1, 3 and 11), comprising: one or more first metalens (see figure 1; for example 12a) elements disposed on a first substrate (18), each of the first metalens elements are space apart from each other; and  one or more second metal lens elements (see figure 1; for example layers 12b or 12c , 2a-2b; figure 3b; figures 7a-7c) disposed on a second substrate below the first substrate, each of the second metalens elements are spaced apart from each other and portions of each of the second metalens element extend past each of the first metalens elements disposed on the first substrate (see figure 3b) and the metalens arrays is least partially transparent to visible light in a direction parallel to the direction of the reflected beam (paragraphs 62,63, 66, 78,90, 121-123 ). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a stacked metal lens array wherein one layer of metal lens extends past another, as such would be a functionally equivalent RGB meta lens array that can shape a beam of light and correct for chromatic aberrations. 	
Regarding claim 2, the imaging system of claim 1, wherein at least one of the plurality of substrates comprises glass (paragraph 38).
Regarding claim 4, the imaging system of claim 1, wherein the imaging system is an augmented reality (AR) imaging system (paragraph 28 ;and paragraphs 30,65 and 111 of Ellenbogen).
Regarding claim 5, the imaging system of claim 1, further comprising a micro display (see for example figures 1, 2, 4 and 14), wherein light created from the micro display forms the first beam of light.
Regarding claim 6, the imaging system of claim 5, wherein the reflected beam creates a virtual image of an object on the micro display with respect to an observer positioned upstream from the reflected beam (see figures 1 and 2).

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldern et al (US20180188542) in view of Capasso et al (US20190154877-IDS REF), further in view of Ellenbogen et al (US20200284960).
Regarding claim 1, Waldern et al teaches an imaging system, comprising:
a metalens arrays (metasurfaces /volume phase gratings array-figures 1, 4, 5, and 22), comprising:
one or more first metalens (metasurfaces) elements disposed on a first substrate, each of the first metalens elements are spaced apart from each other ; and 
one or more second metalens elements disposed on a second substrate below the first substrate, each of the second metalens elements are spaced from each other and portions of each of the second metal lens element extend past each of the first metalens elements disposed on the first substrate- (for exampler-104a, 104b or 104R, 104B, 104G; paragraphs 122,125), the plurality of metalens (metasurfaces) elements (phase gratings transmitting and reflecting image light) disposed thereon,
wherein the metalens (metasurfaces) array is configured such that a first beam of light incident on the metalens array is reflected and collimated into a reflected beam (paragraph 125), and the metalens (metasurfaces) array are at least partially transparent to visible light in a direction parallel to the direction of the reflected beam (for example figures 1 and 22). Waldern teaches using a LC planar/holographic metasurfaces (volume phase grating) in stacked arrangement for full color displays to reflect and collimate visible light (RGB), as well as transmit visible light. 
However, Waldern et al fails to specifically disclose the metasurfaces are “meta- lenses” and each of the second metalens elements are spaced from each other and portions of each of the second metal lens element extend past each of the first metalens elements disposed on the first substrate .
 Capasso teaches metasurfaces/meta-lenses (phase array elements) that comprises the meta lens array comprising: on or more first metalens elements (see figure 1); and one or more second metal lens elements disposed on a second substrate below (adjacent) to the first substrate (see figure 1 and 14), the plurality of metalens elements disposed hereon (see abstract and paragraph 208). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that a metasurface (volume phase grating) array is equivalent to a meta lens array (phase array) since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14). 
Waldern-Capasso combination teaches substrate layers with metalenses (for RGB) arrayed for imaging. However, Waldern-Capasso combination fail to specifically provide for multiple substrate layers wherein one or more second metal lens elements wherein each of the second metalens portion of each of the second metalens element extend past each of the first metalens elements disposed on the first substrate. 
Ellenbogen et al teaches designing multilayer optical elements to provide a controlled light output for RGB and the metal lens array can be tranmsisive or reflective (paragraphs 10-14,16). 
	Ellenbogen et al teaches a metalens array (12/16-see figures 1, 3 and 11), comprising: one or more first metalens (see figure 1; for example 12a) elements disposed on a first substrate (18), each of the first metalens elements are space apart from each other; and  one or more second metal lens elements (see figure 1; for example layers 12b or 12c , 2a-2b; figure 3b; figures 7a-7c) disposed on a second substrate below the first substrate, each of the second metalens elements are spaced apart from each other and portions of each of the second metalens element extend past each of the first metalens elements disposed on the first substrate (see figure 3b) and the metalens arrays is least partially transparent to visible light in a direction parallel to the direction of the reflected beam (paragraphs 62,63, 66, 78,90, 121-123 ). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a stacked metal lens array wherein one layer of metal lens extends past another, as such would be a functionally equivalent RGB meta lens array that can shape a beam of light and correct for chromatic aberrations. 	
Regarding claim 2, the imaging system of claim 1, wherein at least one of the first substrate and second substrates comprises glass (paragraph 122 of Waldern; and paragraph 210 of Capasso; and paragraph 66 of Ellenbogen).
Regarding claim 3, the imaging system of claim 1, wherein at least one of the first substrate and second substrates comprise plastic (paragraph 122 of Waldern and paragraph 66 of Ellenbogen).
Regarding claim 4, the imaging system of claim 1, wherein the imaging system is an augmented reality (AR) imaging system (see figures 22 and 52 of Waldern; and paragraph 140 of Capasso; and paragraphs 30,65 and 111 of Ellenbogen).
Regarding claim 5, the imaging system of claim 1, further comprising a micro display (IIN), wherein light created from the micro display forms the first beam of light (see figures 1, 4,5, and 22 of  Waldern).
Regarding claim 6, the imaging system of claim 5, wherein the reflected beam creates a virtual image of an object on the micro display with respect to an observer positioned upstream from the reflected beam (see figures 1, 4, 5, 22 and 52 of Waldern; Waldern teaches HMD and HUD embodiments). 
Regarding claim 7, Waldern teaches an imaging system, comprising:
a frame (HMD- see figures 22 for example);
a lens (waveguide) attached to the frame; and 
a metalens (metasurfaces) array disposed in the lens (see figure 22 embodiment), the metalens (metasurfaces/volume phase grating) arrays comprising:
one or more first metalens (metasurfaces) elements disposed on a first substrate, each of the first metalens elements are spaced from each other; and 
one or more second metalens element disposed on a second substrate below the first substrate, each of second metalens elements are spaced from each other and portions of each of the second metalens elements extend past each of the first metalens elements disposed on the first substrate-for exampler-104a, 104b or 104R, 104B, 104G; paragraphs 122,125), the plurality of metalens (metasurfaces) elements disposed hereon,
wherein the one or more metalens (metasurfaces) arrays are configured such that a first beam of light incident on the one or more metalens arrays is reflected and collimated into a reflected beam (paragraph 125), and the one or more metalens (metasurfaces) arrays are at least partially transparent to visible light in a direction parallel to the direction of the reflected beam (see for example figures 1 and 22). Waldern teaches using a LC planar/holographic metasurfaces (volume phase grating) in stacked arrangement for full color displays to reflect and collimate visible light (RGB), as well as transmit visible light.  
However, Waldern et al fails to specifically disclose the metasurfaces are “meta- lenses”. Capasso teaches metasurfaces/meta-lenses (phase array elements) that comprises the one or more meta lens arrays comprising: a plurality of metalens elements (see figure 1); and a plurality of substrates (see figure 1 and 14), the plurality of metalens elements disposed thereon (see abstract and paragraph 208). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that a metasurface (volume phase grating) array is equivalent to a meta lens array (phase array) since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14). 
Waldern-Capasso combination teaches substrate layers with metalenses (for RGB) arrayed for imaging. However, Waldern-Capasso combination fail to specifically provide for multiple substrate layers wherein one or more second metal lens elements wherein each of the second metalens portion of each of the second metalens element extend past each of the first metalens elements disposed on the first substrate. 
Ellenbogen et al teaches designing multilayer optical elements to provide a controlled light output for RGB and the metal lens array can be tranmsisive or reflective (paragraphs 10-14,16). 
	Ellenbogen et al teaches a metalens array (12/16-see figures 1, 3 and 11), comprising: one or more first metalens (see figure 1; for example 12a) elements disposed on a first substrate (18), each of the first metalens elements are space apart from each other; and  one or more second metal lens elements (see figure 1; for example layers 12b or 12c , 2a-2b; figure 3b; figures 7a-7c) disposed on a second substrate below the first substrate, each of the second metalens elements are spaced apart from each other and portions of each of the second metalens element extend past each of the first metalens elements disposed on the first substrate (see figure 3b) and the metalens arrays is least partially transparent to visible light in a direction parallel to the direction of the reflected beam (paragraphs 62,63, 66, 78,90, 121-123 ). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a stacked metal lens array wherein one layer of metal lens extends past another, as such would be a functionally equivalent RGB meta lens array that can shape a beam of light and correct for chromatic aberrations. 	
Regarding claim 8, the imaging system of claim 7, wherein at least one of the first substrate and second substrate comprises glass (paragraph 122 of Waldern; and paragraph 210 of Capasso; and paragraph 66 of Ellenbogen).
Regarding claim 9, the imaging system of claim 7, wherein at least one of the first substrate and second substrate comprises plastic (paragraph 122 of Waldern and paragraph 66 of Ellenbogen).
Regarding claim 10, the imaging system of claim 7, wherein the imaging system is an augmented reality (AR) imaging system see figures 22 and 52 of Waldern; and paragraph 140 of Capasso; and paragraphs 30,65 and 111 of Ellenbogen).
Regarding claim 11, the imaging system of claim 7, further comprising a micro display (IIN), wherein light created from the micro display forms the first beam of light (see figures 1, 4,5, and 22 of  Waldern).
Regarding claim 12, the imaging system of claim11, wherein the reflected beam creates a virtual image of an object on the micro display with respect to an observer positioned upstream from the reflected beam , the imaging system configured to be worn by the observer (see figures 1, 4, 5, 22 and 52 of Waldern; Walden teaches HMD and HUD embodiments).
Regarding claim 13, Waldern teaches a method of manufacturing a metalens (metasurface) array, comprising:
bonding together a first substrate and second substrate to create a substrate stack, 
wherein the first substrate comprises one or more first metalens elements (see figures 1, 4 and 5) disposed thereon, each of the first metalens elements are spaced from each other; and 
the second substrate comprises one or more second metalens elements disposed thereon, each of the second metalens are spaced from each other and portions of each of the second metalens elements extend past each of the first metalens elements disposed on the first substrate;
dicing the substrate stack into a plurality of metalens arrays; and
placing the metalens (metasurface) array into an imaging system (see figures 1, 4, 5 and 22).
Waldern teaches using a LC planar/holographic metasurfaces (volume phase grating) in stacked arrangement for full color displays to reflect and collimate visible light (RGB), as well as transmit visible light.  
However, Waldern et al fails to specifically disclose the metasurfaces are “meta- lenses”. Capasso teaches metasurfaces/meta-lenses (phase array elements) that comprises the one or more meta lens arrays comprising: a plurality of metalens elements (see figure 1); and a plurality of substrates (see figure 1 and 14), the plurality of metalens elements disposed hereon (see abstract and paragraph 208). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that a metasurface (volume phase grating) array is equivalent to a meta lens array (phase array) since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14). 
Waldern-Capasso combination teaches substrate layers with metalenses (for RGB) arrayed for imaging. However, Waldern-Capasso combination fail to specifically provide for multiple substrate layers wherein one or more second metal lens elements wherein each of the second metalens portion of each of the second metalens element extend past each of the first metalens elements disposed on the first substrate and dicing the substrate stack into a plurality of metalens arrays. 

	
Ellenbogen et al teaches designing multilayer optical elements to provide a controlled light output for RGB and the metal lens array can be tranmsisive or reflective (paragraphs 10-14,16). 
	Ellenbogen et al teaches a metalens array (12/16-see figures 1, 3 and 11), comprising: one or more first metalens (see figure 1; for example 12a) elements disposed on a first substrate (18), each of the first metalens elements are space apart from each other; and  one or more second metal lens elements (see figure 1; for example layers 12b or 12c , 2a-2b; figure 3b; figures 7a-7c) disposed on a second substrate below the first substrate, each of the second metalens elements are spaced apart from each other and portions of each of the second metalens element extend past each of the first metalens elements disposed on the first substrate (see figure 3b) and the metalens arrays is least partially transparent to visible light in a direction parallel to the direction of the reflected beam (paragraphs 62,63, 66, 78,90, 121-123 ). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a stacked metal lens array wherein one layer of metal lens extends past another, as such would be a functionally equivalent RGB meta lens array that can shape a beam of light and correct for chromatic aberrations. 	
Waldern-Capasso-Ellenbogen combination fails to specifically disclose dicing the substrate stack into a plurality of metalens arrays. However, dicing substrates/wafer stacks to create individual lens array is known methodology for mass production of a lens array, the Examiner takes Official Notice of this fact. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a method for forming an imaging array by dicing a substrate stack, since it known methodology for creating stacked lens arrays and would have been with routine skill in the art for mass production of lens array/imaging modules. 
Regarding claim 14, see Examiner’s note in claim 13.  Waldern further teaches the method of claim 13, wherein the metalens (metasurface) array is configured such that: a first beam of light incident on the metalens (metasurface) array is reflected and collimated into a reflected beam (paragraph 125), and the metalens (metasurface) array is at least partially transparent to visible light in a direction parallel to the direction of the reflected beam (for example figures 1 and 22). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since a metasurface (volume phase grating) array is functionally equivalent to a meta lens array (phase array) , and since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14) and Ellenbogen (see figures 1 and 3). 
Regarding claim 15, |the method of claim 13,Waldern teaches wherein one or more first metalens elements comprises at least one red metalens (metasurface) element, at least one green metalens (metasurface) element, and at least one blue metalens(metasurface) element -see figures 4,5, and 22 of Waldern. Capasso teaches the metalens for use in the visible spectrum (paragraph 209). Ellenbogen teaches the layer of metalens can correspond to RGB (figure 3 for example). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a metasurface (volume phase grating) array is functionally equivalent to a meta lens array (phase array), and since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14) and Ellenbogen (see figures 1 and 3). 
Regarding claim 16, the method of claim 15, Waldern teaches wherein each red metalens (metasurface) element is located directly adjacent to at least one green metalens (metasurface)element and at least one blue metalens (metasurface) element -see figure 4 of Waldern. Capasso teaches the metalens for use in the visible spectrum (paragraph 209). Ellenbogen teaches the layer of metalens can correspond to RGB (see figures 1 and 3 for example). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a metasurface (volume phase grating) array is functionally equivalent to a meta lens array (phase array), and since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14) and Ellenbogen (for example figures 1 and 3). 
Regarding claim 17, the method of claim 13, wherein each metalens element is an achromatic metalens element (see figure 4 of Waldern; see paragraph 209 of Capasso; paragraph 115 of Ellenbogen).
Regarding claim 18, the method of claim 13, wherein at least one of first substrate and second substrate comprises glass (paragraph 122 of Waldern; and paragraph 210 of Capasso; and paragraph 66 of Ellenbogen).
Regarding claim 19, the method of claim 13, wherein at least one of the first substrate and second substrate comprises plastic (paragraph 122 of Waldern and paragraph 66 of Ellenbogen).
Regarding claim 20, the method of claim 13, wherein placing the metalens (metasurfaces) array into an imaging system comprises embedding the metalens array into a lens (waveguide lens of Waldern- see figure 22 for example). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katsuya Kishinami (US20120183288) teaches bonding and dicing of stacked microlens arrays; David Burckel (US919073) teaches metamaterial stacking and dicing; and Devlin et al ( US20210028215) teaches hybrid metasurface optical element.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH